           Case 1:21-cv-00422-JGK Document 6 Filed 01/21/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
  GREGORY FORRESTER,
                Plaintiff

  -against-
                                                                        Civil Action No. 21-cv-422
  NATIONAL VOLUNTARY ORGANIZATIONS
  ACTIVE IN DISASTER, INC., MICHAEL
                                                                     NOTICE OF APPEARANCE
  MANNING, in his individual capacity and as Chair of
  NATIONAL VOLUNTARY ORGANIZATIONS
  ACTIVE IN DISASTER, INC., MARK J. SMITH, in
  his individual capacity, and WARREN MILLER, in his
  individual capacity,
                         Defendants.

        PLEASE TAKE NOTICE that the undersigned attorney hereby enters his appearance in

the above-referenced action on behalf of Plaintiff Gregory Forrester. The undersigned attorney

hereby certifies that he is admitted to practice in this Court.

Dated: New York, New York
       January 21, 2021
                                                                  Respectfully Submitted,

                                                                  Meenan & Associates, LLC
                                                                  Attorneys for Plaintiff
                                                                  200 Broadway, Suite 1310
                                                                  New York, New York 10007
                                                                  Ph: (212) 226-733~             / --,
                                                                  Email: amb@.meen'anesqs.co m /                                              l
                                                                                 ~- . . . ~ ... ,. :. .·
                                                                                         . · ,·:--.-
                                                                                                                  . ;,.,t. .
                                                                                                                I · •/.
                                                                                                        ,--:a::.:.··  1
                                                                                                                               .r   .......   r---.1.
                                                                                                         ·("?'
                                                                                                             .--~)1  I
                                                                  By:           :.;' ·?~-//.~ -~/- - ---~<(_---·t)/
                                                                           Adam M. Brih1Jaum \                -=v

                                                                           (5073754)                     \ .
